Exhibit 10.13

ELANTEC, INC.
1983 STOCK OPTION PLAN

As Amended September 19, 1988
As Amended through January 15, 1993

             1.     PURPOSE . This Stock Option Plan (“Plan”) is established to
provide incentives for employee, officers, consultants and directors of ELANTEC,
INC. (the “Company”) and any Parent or Subsidiary (as defined in Section 2
below) of the Company to promote the financial success and progress of the
Company by granting such persons options (“Options”) to buy shares of the common
stock (“Shares”) of the Company. Options granted under this Plan may be either
(a) incentive stock options (“IS0s”) within the meaning of Section 422A of the
Internal Revenue Code of 1986, as amended (“Code”), or (b) nonqualified stock
options (“NSQSOs”), as designated by the Board of Directors (“Board”) of the
Company.

             2.     DEFINITIONS :

                        (a)    Parent . As used in this Plan, “ Parent ” means
any corporation (other than the Company) in an unbroken chain of corporations
ending with the Company if, at the time of the granting of the Option, each of
the corporations other than the Company owns stock possessing 50% of more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

                        (b)    Subsidiary . As used in this Plan “ Subsidiary ”
means any corporation (other than the Company) in an unbroken chain of
corporations beginning with the Company if, at the time of granting of the
Option, each of the corporations other than the last corporation in the unbroken
chain owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.

             3.     ADOPTION AND APPROVAL . This Plan shall become effective on
the date that it is adopted by the Board and shall be approved by the
affirmative vote or written consent of the holders of a majority of the
outstanding shares of the Company within twelve months before or after the date
this Plan is adopted by the Board.

             4.     NUMBER OF SHARES . The maximum number of shares that may be
issued pursuant to Options granted under this Plan shall be 18,100,000 Shares,
subject to adjustment as provided in Section 11 below. If any Option is
terminated for any reason without being exercised in whole or in part, the
Shares



--------------------------------------------------------------------------------

 

thereby released from such Option shall continue to be available under this
Plan. At all times during the term of this Plan, the Company shall reserve and
keep available such number of Shares as shall be required to satisfy the
requirements of outstanding Options under this Plan.

             5.     ADMINISTRATION . This Plan shall be administered by the
Board or by a committee appointed by the Board to administer this Plan (as used
herein, the term “Board” shall include such committee). The interpretation by
the Board of any of the provisions of this Plan or any Option granted under this
Plan shall be final and binding upon the Company and all persons having an
interest in any Option or any Shares purchased pursuant to an Option.

             6.     ELIGIBILITY . Options may be granted only to such employees,
officers, consultants and directors of the Company or any Parent or Subsidiary
of the Company (“ Optionees ”) as the Board shall from time to time and in its
sole discretion determine. An officer or director shall not be eligible to
receive an ISO unless the officer or director is also an employee of the Company
or a Parent or Subsidiary; consultants are not eligible to receive ISOs. An
Optionee may be granted more than one Option, subject to the terms and
conditions of this Plan.

             7.     TERMS AND CONDITIONS OF OPTIONS . The Board shall determine
for each Option (which need not be identical to other options) whether the
Option is to be an ISO or a NQSO, the number of Shares for which the option
shall be granted, the exercise price of the Option, the periods during which the
Option may be exercised, and all other terms and conditions of the Option.

                        (a)    Form of Option Grant . Each Option granted under
this Plan shall be evidenced by a written Stock Option Grant (“ Grant ”) in such
form as the Board shall from time to time approve, which grant shall incorporate
the provisions of this Plan by reference and shall comply with and be subject to
the terms and conditions of this Plan.

                        (b)    Exercise Price . The exercise price of an Option
shall be not less than the fair market value of the Shares, as determined by the
Board in good faith, at the time that the Option is granted. The exercise price
of any Option granted to a person owning more than 10% of the total combined
voting power of all classes of stock of the Company or any Parent or Subsidiary
(“ Ten Percent Shareholder ”) shall be equal to at least 110% of the fair market
value of the Shares at the time of the grant, as determined by the Board in good
faith.

                        (c)    Exercise Period . Options shall be exercisable
within the times or upon the events determined by the Board as set forth in the
Grant, provided, however, that no

- 2 -



--------------------------------------------------------------------------------


Option shall be exercisable after the expiration of ten years from the date the
Option is granted, and provided further that no ISO granted to a Ten Percent
Shareholder shall be exercisable after the expiration of five years from the
date the option is granted.

                        (d)    Limitations on ISOs . For any ISOs granted prior
to January 1, 1987, the aggregate fair market value (determined as of the time
an Option is granted) of the Shares for which any Optionee may be granted ISOs
in any calendar year (under this Plan or under any other incentive stock option
plan of the Company or any Parent or Subsidiary of the Company) shall not exceed
$100,000 plus any “unused limit carryover” to such year determined in accordance
with Section 422A(c) (4) of the Code as in effect prior to 1987 (the “ Pre-1987
Code ”). For any ISOs granted on or after January 1, 1987, the aggregate fair
market value (determined at the time the Option is granted) of the stock with
respect to which ISOs are exercisable for the first time by such individual
during any calendar year (under this Plan or under any other incentive stock
option plan of the Company or any Parent or Subsidiary of the Company) shall not
exceed $100,000.

                        (e)    Date of Grant . The date of grant of an Option
shall, for all purposes, be the date on which the Board makes the determination
to grant such Option. The Grant representing the Option shall be delivered to
the Optionee within a reasonable time after the granting of the Option.

             8.     EXERCISE OF OPTIONS .

                        (a)    Notice . Options may be exercised only be
delivery of a written notice to the Company, in a form approved by the Board,
stating the number of Shares being purchased and such other representations and
agreements as to the Optionee’s investment intent and access to information as
may be required by the Company to comply with applicable securities laws,
together with payment of the exercise price for the number of Shares being
purchased.

                        (b)    Payment . Payment for the Shares may be made (i)
in cash, (ii) by tender to the Company of shares of the company’s common stock
owned be the Optionee having a fair market value equal to the exercise price, or
(iii) by tender of such other consideration, including a promissory note, as the
Board may approve at the time the Option is granted.

                        (c)    Withholding Taxes . Prior to issuance of the
Shares upon exercise of an Option, the Optionee shall pay or make adequate
provision for any federal or state withholding obligations of the Company, if
applicable.

- 3 -



--------------------------------------------------------------------------------


                        (d)    Limitations on Exercise . Notwithstanding the
exercise periods set forth in the Grant, exercise of an Option shall always be
subject to the following limitations:

                                     (i)    An Option shall not be exercisable
until such time as the Plan has been approved by the shareholders of the Company
in accordance with Section 3 above.

                                     (ii)    An Option shall not be exercisable
unless such exercise is in compliance with the Securities Act of 1933, as
amended, and all applicable state securities laws, as they are in effect on the
date of exercise.

                                     (iii)    An ISO granted prior to January 1,
1987 shall not be exercisable by an Optionee if there is outstanding, within the
meaning of Section 422A(c) (7) of the Pre-1987 Code, any ISO to purchase stock
of the Company or any Parent or Subsidiary of the Company that was granted to
the Optionee before the grant of the ISO that the Optionee seeks to exercise.
Under Section 422A(c) (7) of the Pre-1987 Code, an ISO is treated as outstanding
until it is exercised in full or expires by reason of lapse of time.

             9.     MODIFICATION, EXTENSION AND RENEWAL OF OPTIONS .

The Board shall have the power to modify, extend or renew outstanding Options
and to authorize the grant of new Options in substitution therefor, provided
that any such action may not, without the written consent of Optionee, impair
any rights under any Option previously granted. Any outstanding ISO that is
modified, extended, renewed or otherwise altered shall be treated in accordance
with Section 425(h) of the Revenue Code. The Board shall have the power to
reduce the exercise price of outstanding Options without the consent of
Optionees by a written notice to the Optionees affected; provided, however, that
the exercise price per Share may not be reduced below the minimum exercise price
that would be permitted under Section 7(b) of this Plan for Options granted on
the date the action is taken to reduce the exercise price.

             10.     ASSUMPTION OF OPTIONS BY SUCCESSORS .

                        (a)   In the event of (i) a merger or consolidation in
which the Company is not the surviving corporation (other than a merger or
consolidation with a wholly owned subsidiary, reincorporation, or other
transaction in which there is no substantial change in the shareholders of the
corporation and the Options granted under this Plan are assumed by the successor
corporation, which assumption shall be binding on all Optionees), (ii) a
dissolution or liquidation of the Company, (iii) the sale of substantially all
of the assets of the Company, or (iv) any other transaction which qualifies as a
“corporate transaction” under Section 425(a) of the Revenue Code wherein the
shareholders of the Company give up all of their equity interest in the Company
(except for the acquisition of all or substantially all of the outstanding

- 4 -



--------------------------------------------------------------------------------


shares of the Company), any or all outstanding Options may be assumed by the
successor corporation, which assumption shall be binding on all Optionees. In
the alternative, the successor corporation may substitute an equivalent option
or provide substantially similar consideration to Optionees as was provided to
shareholders (after taking into account the existing provisions of Optionee’s
options, such as the exercise price and the vesting schedule). The successor
corporation may also issue, in place of outstanding shares of the Company held
by Optionee as a result of the exercise of an Option that is subject to
repurchase, substantially similar shares or other property subject to similar
repurchase restrictions no less favorable to Optionee.

                        (b)   In the event such successor corporation, if any,
refuses to assume or substitute Options, as provided above, pursuant to a
transaction described in Subsections 12(a)(ii), (iii) or (iv) above, or there is
no successor corporation, and if the Company is ceasing to exist as a separate
corporate entity, the Options shall, notwithstanding any contrary terms in the
Grant, expire on a date at least 20 days after the Board gives written notice to
Optionees specifying the terms and conditions of such termination.

                        (c)   In the event such successor corporation refuses to
assume or substitute Options, as provided above, pursuant to a transaction
described in Subsection 12(a)(i) above, such Options shall accelerate and become
exercisable in full at least 20 days prior to, and shall expire on (and, if the
Company has reserved to itself a right to repurchase Shares issued on exercise
of Options at the original purchase price of such Shares, such right shall
terminate on), the consummation of such transaction at such time and on such
conditions as the Board shall determine. If the Fair Market Value of Shares with
respect to which all ISOs are first exercisable in such calendar year exceeds
$100,000, the Options for the first $100,000 worth of Shares to become
exercisable in that year shall be ISOs and the Options for the amount in excess
of $100,000 shall be NQSOs.

                        (d)   Subject the foregoing provisions of this Section
10, in the event of the occurrence of any transaction described in Section
10(a), any outstanding Option shall be treated as provided in the applicable
agreement or plan of merger, consolidation, dissolution, liquidation, sale of
assets or other “corporate transaction”.

             11.     NONTRANSFERABILITY OF OPTIONS . During the life–time of the
Optionee, an Option shall be exercisable only by the Optionee. No Option may be
sold, pledged, assigned, hypothecated, transferred or disposed of in any manner
other than by will or by the laws of descent and distribution.

- 5 -



--------------------------------------------------------------------------------


             12.     PRIVILEGES OF STOCK OWNERSHIP . No Optionee shall have any
of the rights of a shareholder with respect to any Shares subject to an Option
until the Option has been validly exercised and the Shares have been issued. No
adjustment shall be made for dividends or distributions or other rights for
which the record date is prior to the date of issuance, except as provided in
Section 11. The Company shall provide to each Optionee a copy of the annual
financial statements of the Company, at such time after the close of each fiscal
year of the Company as they are released by the Company to its shareholders.

             13.     ADJUSTMENT OF OPTION SHARES . In the event that the number
of outstanding shares of common stock of the Company is changed by a stock
dividend, stock split, reverse stock split or similar change in the capital
structure of the Company, the number of Shares available under this Plan and the
number of Shares subject to outstanding Options and the exercise price per share
of such options shall be proportionately adjusted, subject to any required
action by the Board or shareholders of the Company; provided, however, that no
certificate or scrip representing fractional shares shall be issued upon
exercise of any Option and any resulting fractions of a Share shall be ignored.

             14.     NO OBLIGATION TO EMPLOY . Nothing in this Plan or any
Option granted under this Plan shall confer on any Optionee any right to
continue in the employ of the Company or limit in any way the right of the
Company to terminate the Optionee’s employment at any time with or without
cause.

             15.     COMPLIANCE WITH LAWS . The grant of Options and the
issuance of Shares upon exercise of any Options shall be subject to compliance
with all applicable requirements of law, including without limitation compliance
with the Securities Act of 1933, as amended, any required approval by the
Commissioner of Corporations of the State of California, compliance with all
applicable state securities laws and compliance with the requirements of any
stock exchange on which the Shares may be listed.

             16.     RESTRICTIONS ON SHARES . At the discretion of the Board,
the Company may reserve to itself or its assignees (a) the right of first
refusal to purchase any Shares which an Optionee may propose to transfer to a
third party and (b) a right to repurchase any or all Shares held by an Optionee
upon the Optionee’s termination of employment with the Company or its Parent or
Subsidiary for any reason at the fair market value of such Shares as determined
by the Board in good faith or at a price determined by a formula designed to
approximate their fair market value.

- 6 -



--------------------------------------------------------------------------------


             17.     AMENDMENT OR TERMINATION OF PLAN . The Board may at any
time terminate or amend this Plan, provided, however, that the Board shall not,
without the approval of the shareholders of the Company, increase the total
number of Shares available under this Plan (except by operation of the
provisions of Sections 4 and 11 above) or change the class of persons eligible
to receive Options. In any case, no amendment of this Plan may adversely affect
any then outstanding Options or any unexercised portions thereof without the
written consent of the Optionee.

             18.     TERM OF PLAN . Options may be granted pursuant to this Plan
from time to time within a period of ten years from the earlier of the date this
Plan is adopted by the Board or the date this Plan is approved by the
shareholders of the Company.

- 7 -